Citation Nr: 0911663	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 25, 2003 
for the award of total disability resulting in individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 
1961 and from December 1966 to August 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.

A March 2001 RO decision denied TDIU as well as several other 
claims.  The Veteran timely filed a notice of disagreement 
(NOD) and was issued a statement of the case (SOC) in March 
2002.  The Veteran filed a substantive appeal in May 2002 
which specified that the only issue on appeal was an 
increased disability rating for residuals of chronic 
urethritis and prostatitis.  No other issue, to include TDIU 
was listed as an issue to be appealed to the Board.

Subsequent Form 9 substantive appeals were submitted to the 
RO, but not until long after the deadline had passed for the 
claims denied in the March 2001 decision.

The RO received the claim at issue on July 25, 2003.  In an 
April 2005 rating decision, the RO granted an increased 
evaluation for lower back pain and granted TDIU, both 
effective July 25, 2003.  The Veteran contends that the award 
of TDIU should be effective earlier, citing each of his 
earlier claims that were denied.  

Therefore, the issue on appeal is whether the Veteran is 
entitled to an effective date earlier than July 25, 2003 for 
the award of TDIU.


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied 
awarding TDIU.  While on appeal, the RO again denied TDIU in 
a July 1997 rating decision.  On appeal, the Board denied 
TDIU in a May 2000 decision.  The veteran was notified of 
this decision and of his appellate rights, but he did not 
appeal.  These decisions are therefore final.

2.  In a March 2001 rating decision, the RO denied TDIU as 
well as several other claims.  The Veteran timely filed a 
notice of disagreement (NOD) and was issued a statement of 
the case (SOC) in March 2002.  The Veteran's substantive 
appeal, submitted in May 2002, specified that the only issue 
on appeal was an increased disability rating for residuals of 
chronic urethritis and prostatitis.  No other issue, to 
include TDIU, was listed as an issue to be appealed to the 
Board.  

3.  On July 25, 2003, VA received new claims for TDIU and 
increased evaluations for each service-connected disability.  

4.  An April 2005 rating decision granted an increased 
evaluation for lower back pain and granted TDIU upon meeting 
the schedular requirements.

5.  The evidence does not show that, within one year prior to 
July 25, 2003, the Veteran's service-connected disabilities 
precluded him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The October 1996, July 1997, and March 2001 RO rating 
decisions, and the May 2000 Board decision, denying the award 
of TDIU are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The criteria for an effective date prior to July 25, 
2003, for the grant of entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

The Veteran contends that he should be granted an earlier 
effective date for the award of TDIU, specifically that the 
effective date should go back to his earliest claim for TDIU 
in January 1996.  

The Veteran has filed several claims for TDIU, the first of 
which was submitted in January 1996.  An RO rating decision 
in October 1996 denied the Veteran an award of TDIU for lack 
of meeting the schedular criteria.  The Veteran appealed the 
decision, and while the appeal was pending, the RO issued a 
rating decision in July 1997 denying the Veteran's next claim 
for TDIU.  In May 2000, the Board affirmed the RO's denials 
of TDIU.  The Veteran was notified of this decision, and his 
appellate rights, in a letter that month.  The Veteran did 
not appeal the Board's decision.  Therefore, that decision is 
final.

The Veteran submitted another claim for TDIU in June 2000, 
which was denied in a March 2001 RO rating decision, in 
addition to several other claims.  The Veteran filed a timely 
Notice of Disagreement in response to the rating decision.  
The RO in turn furnished the Veteran a Statement of the Case 
in March 2002.  The Veteran perfected a substantive appeal; 
however, the Form 9 specified that only the issue of an 
increased rating for residuals of chronic urethritis and 
prostatitis remained on appeal.  The Veteran submitted 
additional Form 9 appeals in April 2003 and April 2004, yet 
these were received long after the remaining issues of the 
March 2001 rating decision had become final.  Therefore, that 
RO rating decision is final regarding the claim of TDIU.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103. 

As held in Rudd, absent CUE, the Board is statutorily barred 
from revisiting the RO's factual or legal findings in the 
October 1996, July 1997, and March 2001 rating decisions and 
the May 2000 Board decision by operation of 38 U.S.C.A. 
§ 5110(a).  Rudd, 20 Vet. App. at 300.  

It is important for the Veteran to understand that the rating 
decisions listed above pertaining to the evaluation and 
effective date of award assigned are final decisions, and any 
attempt to collaterally attack those decisions must be 
addressed in a CUE motion.  Rudd, supra.  As noted above, the 
Veteran has not claimed error in the RO and Board decisions 
of October 1996, July 1997, March 2001, and May 2000.

In April 2005, the RO issued a decision granting the award of 
TDIU effective July 25, 2003, the date of receipt of the 
request to reopen the claim for TDIU.  The RO also granted an 
increased evaluation of 40 percent for lower back pain, also 
effective July 25, 2003.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Prior to July 25, 2003, the Veteran was service-connected for 
sarcoidosis of both lungs at an evaluation of 30 percent, for 
residuals of chronic urethritis and prostatitis at 20 
percent, and for lower back pain at an evaluation of 20 
percent, for a combined evaluation (based on the rating  
table) of 60 percent.  

Effective July 25, 2003, the Veteran was granted an increased 
evaluation of 40 percent for lower back pain, bringing his 
combined evaluation to 70 percent.

The Veteran's basic eligibility for individual 
unemployability was not established until July 25, 2003, as 
he did not have at least one disability rated 60 percent, and 
he did not have a combined rating of 70 percent or more.  
Additionally, the evidence did not show that the Veteran's 
service-connected disabilities were of such severity that he 
was unable to secure and maintain substantially gainful 
employment prior to July 25, 2003.

The effective date of an award of an increased disability 
rating (which, by definition, clearly encompasses the grant 
of a TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date. 38 C.F.R. § 3.400(o)(2).

Overall, the Board finds that the evidence does not show that 
the Veteran was incapable of performing the physical and 
mental acts required by employment due to his service-
connected disabilities within one year prior to July 25, 
2003.  The Board therefore concludes that the preponderance 
of the evidence is against the claim that the Veteran was 
totally disabled by his service-connected disabilities prior 
to July 25, 2003.

As it was not factually ascertainable that the veteran had 
exhibited an increase in his disability within one year of 
receipt of the reopened claim, the effective date of the 
grant of the TDIU would be the date of his renewed claim. See 
38 C.F.R.  § 3.400(o)(2).  There was no competent medical 
evidence of record showing symptoms or findings that met the 
criteria for a TDIU that was dated within the one-year period 
prior to July 25, 2003.

The Board acknowledges the veteran's contention that he has 
been experiencing symptoms associated with his service-
connected disabilities which have impaired his ability to 
secure or follow a substantially gainful occupation.  
However, if the increase became ascertainable more than one 
year prior to the date of receipt of the reopened claim, then 
the proper effective date would still be the date of the 
claim.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  In other words, if the veteran is correct in saying 
that an increase took place prior to claim, then under 
applicable law VA would not be able to assign an effective 
date prior to that date of claim since he had not filed a 
claim for an increase, either formal or informal, prior to 
that time, following the final RO decision.

In any event, the Veteran made no requests, either formal or 
informal, to reopen the claim of entitlement to TDIU prior to 
July 25, 2003, that were not fully addressed by the VA.  An 
earlier effective date for the award of TDIU is therefore 
denied as a matter of law.  Simply stated, VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).  There is no provision in the law 
for awarding an earlier effective date based on the Veteran's 
assertion that the total disability existed before he filed 
the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Regardless, proper notice has been provided to the Veteran 
pursuant to VCAA requirements.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
medical examination in November 2004.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


